            Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 1 of 17




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  JONATHAN MATEO, individually and on
  behalf of others similarly situated,

                                     Plaintiff,                    COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  DJKM LANE FOOD CORP. (D/B/A FOOD                                29 U.S.C. § 216(b)
  UNIVERSE MARKETPLACE) and ALEX
  LOPEZ ,                                                             ECF Case

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Jonathan Mateo (“Plaintiff Mateo” or “Mr. Mateo”), individually and on behalf

 of others similarly situated, by and through his attorneys, Michael Faillace & Associates, P.C.,

 upon his knowledge and belief, and as against DJKM LANE FOOD CORP. (d/b/a Food Universe

 Marketplace), (“Defendant Corporation”) and Alex Lopez, (“Individual Defendant”),

 (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Mateo is a former employee of Defendants DJKM LANE FOOD CORP.

(d/b/a Food Universe Marketplace) and Alex Lopez.

       2.       Defendants own, operate, or control a supermarket, located at 126 Featherbed Ln,

Bronx, NY 10452 under the name “Food Universe Marketplace”.
               Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 2 of 17




         3.      Upon information and belief, individual Defendant Alex Lopez, serve or served as

owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the supermarket as a joint or unified enterprise.

         4.      Plaintiff Mateo was employed as a deli manager at the supermarket located at 126

Featherbed Ln, Bronx, NY 10452.

         5.      At all times relevant to this Complaint, Plaintiff Mateo worked for Defendants

without appropriate minimum wage compensation for the hours that he worked.

         6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Mateo appropriately for any hours worked at the straight rate of pay .

         7.      Furthermore, Defendants repeatedly failed to pay Plaintiff Mateo wages on a timely

basis.

         8.Defendants’ conduct extended beyond Plaintiff Mateo to all other similarly situated

employees.

         9.At all times relevant to this Complaint, Defendants maintained a policy and practice of

requiring Plaintiff Mateo and other employees to work without providing the minimum wage

compensation required by federal and state law and regulations for an executive employee.

         10.     Plaintiff Mateo now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum wages pursuant to the Fair Labor Standards Act of 1938,

29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650

et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees and costs.

         11.     Plaintiff Mateo seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).



                                                   -2-
              Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 3 of 17




                                       JURISDICTION AND VENUE

        12.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Mateo’s state law claims under 28 U.S.C.

§ 1367(a).

        13.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a supermarket located in this district. Further, Plaintiff Mateo was employed by Defendants

in this district.

                                                      PARTIES

                                                       Plaintiff

        14.         Plaintiff Jonathan Mateo (“Plaintiff Mateo” or “Mr. Mateo”) is an adult individual

residing in Bronx County, New York.

        15.         Plaintiff Mateo was employed by Defendants at Food Universe Marketplace from

approximately April 2018 until on or about July 30, 2020.

        16.         Plaintiff Mateo consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                                  Defendants

        17.         At all relevant times, Defendants owned, operated, or controlled a supermarket,

located at 126 Featherbed Ln, Bronx, NY 10452 under the name “Food Universe Marketplace”.

        18.         Upon information and belief, DJKM LANE FOOD CORP. (d/b/a Food Universe

Marketplace) is a domestic corporation organized and existing under the laws of the State of New



                                                      -3-
             Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 4 of 17




York. Upon information and belief, it maintains its principal place of business at 126 Featherbed Ln,

Bronx, NY 10452.

       19.     Defendant Alex Lopez is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Alex Lopez is sued individually in

his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Alex Lopez

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Mateo, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       20.     Defendants operate a supermarket located in the Morris Heights section of the Bronx

in New York City.

       21.     Individual Defendant, Alex Lopez, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, and controls significant

functions of Defendant Corporation.

       22.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       23.     Each Defendant possessed substantial control over Plaintiff Mateo’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Mateo, and all similarly situated individuals,

referred to herein.



                                                  -4-
             Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 5 of 17




       24.     Defendants jointly employed Plaintiff Mateo (and all similarly situated employees)

and are Plaintiff Mateo’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       25.     In the alternative, Defendants constitute a single employer of Plaintiff Mateo and/or

similarly situated individuals.

       26.     Upon information and belief, Individual Defendant Alex Lopez operates Defendant

Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation as an

entity legally separate and apart from himself, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,

              e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of his own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect his own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.




                                                  -5-
             Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 6 of 17




       27.       At all relevant times, Defendants were Plaintiff Mateo’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Mateo, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Mateo’s services.

       28.       In each year from 2018 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       29.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

supermarket on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       30.       Plaintiff Mateo is a former employee of Defendants who was employed as a deli

manager.

       31.       Plaintiff Mateo seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                       Plaintiff Jonathan Mateo

       32.       Plaintiff Mateo was employed by Defendants from approximately April 2018 until

on or about July 30, 2020.

       33.       Defendants employed Plaintiff Mateo as a deli manager.

       34.       Plaintiff Mateo regularly handled goods in interstate commerce, such as produce and

other supplies produced outside the State of New York.




                                                   -6-
               Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 7 of 17




         35.     From approximately December 2018 until on or about July 30, 2020, Plaintiff Mateo

worked from approximately 7:00 a.m. until on or about 4:00 p.m., 6 days a week (typically 54 hours

per week).

         36.     Throughout his employment, Defendants paid Plaintiff Mateo his wages in a

combination of check and cash.

         37.     From approximately December 2018 until on or about July 30, 2020, Defendants paid

Plaintiff Mateo a fixed salary of $780 per week.

         38.     Defendants only granted Plaintiff Mateo 30-minute meal periods three Saturdays per

month.

         39.     In order to get paid, Plaintiff Mateo was required to sign a document in which

Defendants misrepresented the hours that he worked per week.

         40.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Mateo regarding overtime and wages under the FLSA and NYLL.

         41.     Defendants did not provide Plaintiff Mateo an accurate statement of wages, as

required by NYLL 195(3).

      42.        In fact, Defendants adjusted Plaintiff Mateo’s paystubs so that they reflected

inaccurate wages and hours worked.

      43.        Defendants did not give any notice to Plaintiff Mateo, in English and in Spanish

(Plaintiff Mateo’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                  Defendants’ General Employment Practices




                                                   -7-
            Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 8 of 17




      44.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Mateo (and all similarly situated employees) to work without paying him

appropriate minimum wage as required by federal and state laws for executive employees.

      45.      Plaintiff Mateo was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      46.      Defendants’ pay practices resulted in Plaintiff Mateo not receiving payment for all

his hours worked, and resulted in Plaintiff Mateo’s effective rate of pay falling below the required

minimum wage rate for executive employees.

      47.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff Mateo

worked.

      48.      Defendants    willfully   disregarded   and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      49.      Defendants required Plaintiff Mateo to sign a document that reflected inaccurate or

false hours worked. Defendants paid Plaintiff Mateo his wages in a combination of check and cash.

      50.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      51.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Mateo (and similarly situated individuals) worked, and

to avoid paying Plaintiff Mateo properly for his full hours worked.




                                                 -8-
            Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 9 of 17




      52.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      53.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Mateo and other similarly situated former workers.

      54.      Defendants failed to provide Plaintiff Mateo and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      55.      Defendants failed to provide Plaintiff Mateo and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      56.       Plaintiff Mateo brings his FLSA minimum wage and liquidated damages claims as

a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all similarly



                                                  -9-
            Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 10 of 17




situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      57.      At all relevant times, Plaintiff Mateo and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage and willfully

failing to keep records under the FLSA.

      58.      The claims of Plaintiff Mateo stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      59.      Plaintiff Mateo repeats and realleges all paragraphs above as though fully set forth

herein.

      60.      At all times relevant to this action, Defendants were Plaintiff Mateo’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Mateo (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      61.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      62.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).



                                                 - 10 -
                Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 11 of 17




          63.      Defendants failed to pay Plaintiff Mateo (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      64.          Defendants’ failure to pay Plaintiff Mateo (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      65.          Plaintiff Mateo (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                     SECOND CAUSE OF ACTION

                     VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      66.          Plaintiff Mateo repeats and realleges all paragraphs above as though fully set forth

herein.

      67.          At all times relevant to this action, Defendants were Plaintiff Mateo’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Mateo, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      68.          Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Mateo less than the minimum wage.

      69.          Defendants’ failure to pay Plaintiff Mateo the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      70.          Plaintiff Mateo was damaged in an amount to be determined at trial.

                                      THIRD CAUSE OF ACTION

                      VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW




                                                   - 11 -
            Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 12 of 17




      71.       Plaintiff Mateo repeats and realleges all paragraphs above as though fully set forth

herein.

      72.      Defendants failed to provide Plaintiff Mateo with a written notice, in English and in

Spanish (Plaintiff Mateo’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      73.      Defendants are liable to Plaintiff Mateo in the amount of $5,000, together with costs

and attorneys’ fees.

                                 FOURTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      74.       Plaintiff Mateo repeats and realleges all paragraphs above as though fully set forth

herein.

      75.      With each payment of wages, Defendants failed to provide Plaintiff Mateo with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the




                                                 - 12 -
             Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 13 of 17




regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      76.         Defendants are liable to Plaintiff Mateo in the amount of $5,000, together with costs

and attorneys’ fees.



                                      FIFTH CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

      77.         Plaintiff Mateo repeats and realleges all paragraphs above as though set forth fully

herein.

      78.         Defendants did not pay Plaintiff Mateo on a regular weekly basis, in violation of

NYLL §191.

      79.         Defendants are liable to Plaintiff Mateo in an amount to be determined at trial.



                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Mateo respectfully requests that this Court enter judgment against

 Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;




                                                    - 13 -
         Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 14 of 17




       (b)     Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Mateo and the FLSA Class

members;

       (c)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Mateo’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (d)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Mateo and the FLSA Class members;

       (e)     Awarding Plaintiff Mateo and the FLSA Class members damages for the amount

of unpaid minimum wage and damages for any improper deductions or credits taken against wages

under the FLSA as applicable;

       (f)     Awarding Plaintiff Mateo and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage, and damages for

any improper deductions or credits taken against wages under the FLSA as applicable pursuant to

29 U.S.C. § 216(b);

       (g)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Mateo;

       (h)     Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiff Mateo;

       (i)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Mateo’s compensation, hours, wages and any deductions or

credits taken against wages;




                                             - 14 -
         Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 15 of 17




       (j)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Mateo;

       (k)     Awarding Plaintiff Mateo damages for the amount of unpaid minimum wage, and

for any improper deductions or credits taken against wages as applicable

       (l)     Awarding Plaintiff Mateo damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (m)     Awarding Plaintiff Mateo liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage shown to be owed pursuant to NYLL § 663

as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (n)     Awarding Plaintiff Mateo and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (o)      Awarding Plaintiff Mateo and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (p)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (q)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Mateo demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       May 19, 2021




                                                - 15 -
Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 16 of 17




                                      MICHAEL FAILLACE & ASSOCIATES, P.C.

                            By:              /s/ Michael Faillace
                                      Michael Faillace [MF-8436]
                                      60 East 42nd Street, Suite 4510
                                      New York, New York 10165
                                      Telephone: (212) 317-1200
                                      Facsimile: (212) 317-1620
                                      Attorneys for Plaintiff




                             - 16 -
           Case 1:21-cv-04518-AJN Document 1 Filed 05/19/21 Page 17 of 17

                   Michael Faillace & Associates, P.C.
                                          Employment and Litigation Attorneys


 60 E 42"'' Street, Suite 4510                                                       Telephone: (212)317-1200
New York, New York 10165                                                             Facsimile: (212)317-1620
Faillace@emolovmentcomDlieance.com




                                                                         September 28, 2020
 BY ELECTRONIC SIGNATURE




 TO:      Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yd, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:                                   Tonathan Mateo



Legal Representative / Abogado:                  Mi^ael Faillace & Associates. P.C

Signature / Firma:


Date / Fecha:                                    28 de septiembre de 2020




                    ^       . Certifiedas a
